Citation Nr: 1451330	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  14-16 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for glioblastoma, stage 4 brain cancer, as due to exposure to Persian Gulf War environmental hazards.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & N.L.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1996 to December 2004.  The Veteran had service in Southwest Asia from February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The Veteran submitted a timely notice of disagreement in July 2012, a statement of the case was issued in March 2014, and a VA Form 9 was received in April 2014.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for a bilateral knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2013 Veteran's statement.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that his glioblastoma, stage 4 brain cancer, was due to exposure to Persian Gulf War environmental hazards during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for glioblastoma, stage 4 brain cancer, as due to exposure to Persian Gulf War environmental hazards, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Glioblastoma, Stage 4 Brain Cancer, as Due to Exposure to Persian Gulf War Environmental Hazards

The Veteran seeks entitlement to service connection for glioblastoma, stage 4 brain cancer, as due to exposure to Gulf War environmental hazards.  He asserts his brain cancer is due to exposure to environmental hazards, as well as exposure to lead and uranium during service.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

At the outset, the Board notes that the Veteran has a post-service diagnosis of glioblastoma multiforme.  See August 2014 statement from Dr.R.  As such, element (1) under Shedden, current diagnosis, is met.

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that the evidence supports the Veteran's argument that he was exposed to environmental hazards while serving in the Persian Gulf.  Personnel records indicate the Veteran served in Southwest Asia from February 2003 to January 2004.  Therefore, Shedden element (2) is met. 

Furthermore, the Veteran and his wife testified that he began experiencing early symptoms of the tumor in approximately 2005, within a year of discharge from service.  The Veteran's wife testified that the Veteran had changes in mood, and difficulty with balance and walking as early as 2005.  See October 2014 BVA Hearing Transcript, page 5.  Additionally, the Veteran experienced tinnitus prior to the diagnosis of his tumor.  As noted by his physician in May 2014, changes in hearing, tinnitus, and motor or sensory deficits, are likely related to glioblastoma multiforme.  See May 2014 statement from Dr. R.

As for Shedden element (3), nexus, the Board finds that the evidence indicates the Veteran's glioblastoma is due to exposure to environmental hazards during service.  The Veteran testified that he was exposed to uranium during service.  See October 2014 BVA Hearing Transcript, page 12.  The Board finds the Veteran's statements and testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran's treating physician submitted a statement in August 2014, opining that the Veteran's brain cancer was more likely than not caused by toxic substance exposure, to include uranium and lead, during service.  See August 2014 statement from Dr. S.  To date, there are no medical opinions to the contrary. 

Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for glioblastoma, stage 4 brain cancer.  The Veteran has a current diagnosis, exposure to environmental hazards during service, and a medical opinion relates his current diagnosis to his exposure to hazards during service.  As such, the Veteran's service-connection claim is granted.


ORDER

Entitlement to service connection for glioblastoma, stage 4 brain cancer, as due to exposure to Gulf War environmental hazards, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


